                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION
                                    )
HEALTHPLAN SERVICES, INC.,          )
                                    )
     Plaintiff,                     )
                                    )
vs.                                 )   Case No. 8:18-cv-2608-T-23AAS
                                    )
RAKESH DIXIT, et al.,               )
                                    )
     Defendants.                    )
                                    )


      MOTION FOR EXTENSION OF TIME TO ANSWER INTERROGATORIES

         Defendants, Rakesh Dixit, KnowMentum, Inc., and Media Shark Productions, Inc., move

for an order extending the time in which they must answer interrogatories to July 25th, as laid out

below.

         1. On June 10, 2019, Plaintiff HealthPlan Services, Inc. (“HPS”) served its first

            interrogatories to Rakesh Dixit (“Dixit”).

         2. On June 11, 2019, HPS served its first interrogatories to KnowMentum, Inc.

            (“KnowMentum”) and its first interrogatories to Media Shark Productions, Inc.

            (“Media Shark”).

         3. These three Defendants only recently retained undersigned counsel to substitute

            representation in the instant matter and a related matter pending in the Sixth Judicial

            Circuit in and for Pinellas County, Florida.

         4. Consequently, undersigned counsel requires additional time to fully consult with these

            three Defendants and properly prepare their answers to the interrogatories.



                                             Page 1 of 2
       5. The process of substituting counsel and transitioning case materials while maintaining

           responsibilities in both matters led to a mistake in calendaring the deadline for the

           interrogatories to Dixit on the same day as the deadline for KnowMentum and Media

           Shark, instead of one day earlier.

       6. This Motion is made in good faith, and not merely for purposes of delay.

       7. Local Rule 3.01(g) Certification. In accordance with Local Rule 3.01(g), undersigned

           counsel conferred with Plaintiff’s counsel via telephone regarding the relief requested

           in this Motion and was advised that this Motion is opposed.

       WHEREFORE, Defendants, Rakesh Dixit, KnowMentum, Inc., and Media Shark

Productions, Inc., request this honorable Court enter an order extending the time to answer

interrogatories to and including July 25th, 2019, and for such other relief that is equitable and just.

                                 CERTIFICATE OF SERVICE

       I CERTIFY that on July 11, 2019, a true and accurate copy of this filing was filed via

CM/ECF electronic filing system through which copies are served by email to all counsel of record.

Dated: July 11, 2019.

                                                       DUSTIN D. DEESE, P.A.

                                                       /s/ Dustin D. Deese
                                                       Dustin D. Deese, Esq.
                                                       Florida Bar No. 634441
                                                       Primary: dustin@deeselegal.com
                                                       P.O. Box 1720
                                                       Dade City, FL 33526
                                                       Tel.: 813-517-9732
                                                       Fax: 813-574-2664
                                                       Attorney for Rakesh Dixit, KnowMentum,
                                                       Inc., Media Shark Productions, Inc., and E-
                                                       Integrate, Inc.



                                              Page 2 of 2
